Citation Nr: 0714423	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for residuals of fire 
injury, to include skin cancer and burns of the face and 
hands.

3.  Entitlement to service connection for claimed disability 
of the immune system, to include allergies and infections.

4.  Entitlement to an increased (compensable) rating for 
residuals of an appendectomy.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to March 
1946.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from July 2002 and April 2003 
rating decisions.  

In the July 2002 rating decision, the RO, inter alia, denied 
the veteran's claim for service connection for residuals of 
fire injury, to include skin cancer and burns of the hands 
and face, and a claim for an increased (compensable) rating 
for residuals of an appendectomy.  The veteran filed a notice 
of disagreement (NOD) in August 2002, and the RO issued a 
statement of the case (SOC) in April 2003.

In the April 2003 rating decision, the RO, inter alia, denied 
the veteran's claims for service connection for a visual 
condition (hereinafter "bilateral eye disability") and 
disability of the immune system, to include allergies and 
infections.

In May 2003, the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in response to 
the April 2003 SOC. In the VA Form 9, the veteran also noted 
his disagreement (NOD) with the April 2003 rating decision.  

In July 2003, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.



In December 2003, the RO issued an SOC in response to the 
veteran's May 2003 NOD.  The veteran filed a substantive 
appeal (via a VA Form 9) in January 2004.  The RO had also 
issued a SSOC as to the claims for service connection for 
fire injury residuals and for an increased rating for 
appendectomy residuals in December 2003.

In October 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

In February 2005, the Board remanded the claims on appeal to 
the RO for additional development.  In the February 2005 
remand, the Board noted that the appellant was entitled to an 
RO hearing; however, in a January 2006 statement in support 
of claim (VA Form 21-4138), the appellant indicated that he 
did not desire a Board hearing.  After completing the 
requested action, the RO continued the denials of the claims 
(as reflected in a May 2006 SSOC), and returned these matters 
to the Board for further appellate consideration.

The Board notes that another issue before it in February 2005 
was the veteran's petition to reopen his claim for service 
connection for colitis.  The Board granted the petition and 
remanded the claim, after which the RO in April 2006 granted 
service connection for the claimed disability, which it 
recharacterized as diverticulitis.  As that was a complete 
grant of the benefit sought, that issue is no longer before 
the Board.

The Board also notes that, in January 2004, the veteran 
revoked his power-of-attorney with the West Virginia 
Department of Veterans Affairs in favor of David L. Huffman, 
a private attorney.  In July 2006, the veteran executed a new 
power-of- attorney (VA Form 21-22), designating the West 
Virginia Division of Veterans Affairs as his representative.  
The Board recognizes the change in representation.  





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  No eye disability was shown in service or for many years 
thereafter, and the only medical opinion that addresses the 
etiology of current eye disability weighs against the claim.

3.  While the veteran and a former service comrade have 
asserted that the veteran suffered burns from an in-service 
fire, there is no evidence that the veteran has, or ever has 
had, any fire residuals; in fact, the only medical opinion on 
this question weighs against the claim.

4.  No disability of the immune system was shown in service 
or for many years thereafter, and the most persuasive medical 
opinion evidence on the question of etiology of current 
allergies weigh against the claim.

5.  The veteran's appendectomy scar, less than 12 square 
inches in area, is neither tender, deep, nor unstable, and 
does not cause any functional limitation. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

2.  The criteria for service connection for a residuals of 
fire injury, to include skin cancer, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).





3.  The criteria for service connection for claimed 
disability of the immune system, to include allergies and 
infections, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

4.  The criteria for a compensable rating for residuals of an 
appendectomy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.31 (2002-2006); 4.118, Diagnostic Code 7804 (as 
in effect prior to August 30, 2002), and Diagnostic Codes 
7801-7805 (as in effect since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  

Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 119.  However, 
VCAA notice requirements may, nonetheless, be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an October 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for service connection 
for a bilateral eye disability, residuals of fire injury to 
include skin cancer, and disability of the immune system to 
include allergies and infections, and the claim for an 
increased rating for residuals of an appendectomy, well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
Further, the May 2006 SSOC reflects readjudication of the 
claims after issuance of that letter.  Hence, the veteran is 
not shown to be prejudiced by the timing of the notice given 
regarding to the four elements of proper VCAA notice as 
described in Pelegrini.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  See also,  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), is sufficient to cure a timing defect).  

The Board also notes that a December 2006 letter informed the 
veteran how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  While this letter was issued after the RO's 
last adjudication of the claims, such is not shown to 
prejudice the veteran.   Because the 


Board's decision herein denies each service connection claim 
and the increased rating claim, no disability rating or 
effective date is being, or is to be, assigned.  to include a 
lung infection, pleurisy, and pneumonia and exposure to fog 
and burning coke.  Accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service medical records and 
examination reports, as well as private and VA outpatient 
treatment records from the physicians and facilities 
identified by the veteran.  Transcripts of the veteran's RO 
and Board hearings, conducted at his request, have been 
associated with the claims file.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II. Analysis

A.  Claims for Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  A grant of service connection requires findings as 
to the existence of a current disability and a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

1.  Bilateral Eye Disability

There is no medical evidence of any eye disability in 
service.  Service medical records reflect no complaint, 
finding, or diagnosis of an eye disability and the report of 
an October 1945 examination report notes that the eyes 
reacted to light and accommodation.  The March 1946 
separation examination report indicates that there were no 
eye abnormalities and vision was 20/20 bilaterally.  

There is also no objective evidence of any eye problems or 
complaints  until many years after service.  A December 1985 
treatment note of Dr. Mosberg indicated that the conjunctiva 
and sclera were clear, pupils were small but reacted to light 
directly and consensually.  A July 1988 examination report of 
Dr. Toppercer indicated that the eyes were normal.  
Significantly, the veteran suffered a post-service multiple 
fracture of his right maxillary sinus, which required, among 
other things, a March 1982 right eye operation, as reflected 
in an operation report and records of Dr. Azar.  

An October 1990 private treatment note of the Camden Clark 
Memorial hospital reflects the veteran's complaint of being 
'blind," which; closer questioning revealed that there was 
an episode of flashing lights in the left eye the previous 
year followed, by blurred vision and blind spots in the left 
eye.  The veteran also 


recounted subsequent similar symptoms in the right eye.  He 
stated that he saw three physicians, one of whom said there 
was nothing wrong, one of whom said that he had macular 
degeneration, and one of whom told him he had cataracts.  The 
October 1990 note indicates that the fundoscopic examination 
at that time was essentially benign, and that cataracts were 
present but not severe.  The assessment was blurred vision of 
unknown etiology.  A November 2001 VA outpatient treatment 
(VAOPT) note indicate that the conjunctivae were mildly 
injected bilaterally.  A November 2002 VAOPT note reflects a 
diagnosis of cataracts of both eyes.   A November 2004 
treatment note of Dr. Blackburn also reflects a diagnosis of 
bilateral cataracts.

Further, the only medical opinion expressed as to the known 
etiology of any current eye disability was that of the 
physician who performed the February 2003 VA examination.  
After reviewing the claims file and examining the veteran, 
the examiner noted that there were immature 
cataracts;otherwise, fundoscopic examination was within 
normal limits and the rest of the eye appeared to be normal.  
His impression was: "History of cataracts which are not 
related to active duty."  

Thus, there is no clinical evidence of any eye disability 
until many years after service, and the only physician who 
expressed an opinion as to the etiology of current 
disability-cataracts-stated, based on review of the claims 
file, that cataracts are not related to service.  
Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any medical evidence or opinion  that, in fact, supports a 
relationship between a current disability and service.

In addition to the medical evidence addressed above, in 
considering the veteran's claim, the Board has also 
considered his own assertions as well as those of a fellow 
serviceman who wrote in an August 2002 that the veteran had 
trouble with his eyes during service.  However, this claim on 
appeal turns on a medical matter-specifically, the question 
of whether there exists a medical nexus between a current eye 
disability and service.  Matters of diagnosis and etiology 
are within the province of trained medical professionals.  
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994)..  As 
laypersons, neither the veteran nor his former service 
comrade is shown to 


possess appropriate medical training and expertise to 
competently render a probative opinion on a medical matter. 
See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, any lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for a bilateral eye disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

2.  Fire Injury Residuals

At the outset, the Board notes the Board notes that the 
statements of the veteran and his former service comrade to 
the effect that the veteran suffered in-service burns as the 
result of a fire in a German house where he was staying 
during service-based on observations- may be accepted as 
competent evidence of the occurrence of the fire, and the 
veteran's associated injuries.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  Nonetheless, this claim must be denied 
because the most probative medical evidence establishes that 
the veteran suffers no residuals of any such in-service 
injury, to include skin cancer (as alleged)..

The service medical records reflect no complaints, findings, 
or diagnoses of fire injury residuals, including burns to the 
hands or face.  An October 1945 examination report does 
state, "skin dry, dehydrated," but also notes, "no scars 
or blemishes."  The March 1946 separation examination report 
indicates that there were no abnormalities of the skin, and 
there were no abnormalities of the hands or face noted.  

There is also no evidence of any skin problems, to include 
cancer,  until many years after service.  A March 1987 
private treatment note of Dr. Modie indicates that the 



extremities were normal.  A July 1988 note of Dr. Toppercer 
indicates that the head was normal and that the veteran's 
past medical history was essentially negative.  

The first clinical evidence of a skin disability of the 
hands, face, or otherwise appears to be a September 1989 
treatment note of Dr. Woofter of a 1 cm. "roughened" area 
behind the right earlobe described as "a little bit of a 
hypertrophic actinic keratosis that had been present for a 
year and had been bothering the veteran.  There are many 
subsequent notations regarding actinic keratosis and excision 
of lesions, including a November 1990 operation report of Dr. 
Azar regarding excision of a basal cell lesion of the nose, 
with a final diagnosis of basal cell carcinoma, multifocal, 
acute and chronic inflammation with superficial ulceration, 
scarring, and foreign body  granulomatous reaction; a January 
1997 note of Dr. Azar regarding removal of carcinoma from 
right tip of nose with final diagnosis of solar keratoses 
with mild atypical and sebaceous hyperplasia; an April 1998 
private treatment note regarding a 4 mm. nodule underneath 
the veteran's left eye and several flesh toned, 
hyperkeratotic, dry cracking lesions on the left arm and 
behind the right ear as well as a 2 mm. flesh-toned papule on 
the palm of his right hand and a wart on the palm of his left 
hand.  

More recently, a March 2004 treatment note from the Camden 
Clark memorial hospital noted a large lesion of the left 
external ear canal, which was subsequently excised.  A 
January 2005 Camden Clark Memorial hospital surgical 
pathology report of a right preauricular lesion removal noted 
a chronic inflammatory process involving the dermis and 
subcutaneous tissue with focal evidence of associated 
vasculitis and stated that the "exact etiology of this 
process is unclear."  

None of the above medical records contain an opinion as to 
whether there is a nexus between the veteran's skin problems 
and his military service; however, the claims file includes 
four medical opinions that address this matter.  

In an August 2002 letter, Dr. Woofter, who had treated the 
veteran for his actinic keratosis since September 1989, 
stated, "By history he was burned near the end of the war 
and spent 18 days in one of the hospitals and its possible 
that might have aggravated his condition."

A February 2003 VA examination report indicates that the 
veteran reported scars from an in-service fire affecting his 
hands and face.  However, the examiner stated that, "No 
scars are obvious.  The patient denies having any scars at 
this time."  The impression was, "No scars from the fire on 
active duty."  The report also noted that review of the 
claims file showed basal cell carcinomas and actinic 
keratosis removed from the veteran's body, and stated that 
there were no skin cancers at that time.  The impression was 
history of actinic keratosis and basal cell carcinoma removed 
that the examiner opined "are more likely than not due to 
sun damage and would not be related to active duty or to the 
fire."

In a November 2004 examination report, Dr. Blackburn 
recounted the veteran's statements as to his in-service 
burns.  According to Dr. Blackburn, examination of the skin 
revealed multiple scarring of the bilateral upper 
extremities, face, and forehead.  He also noted the prior 
multiple skin lesion removals and the fact that the veteran 
had worked indoors through the years.  He concluded that the 
burns that the veteran sustained from an in-service fire were 
a significant factor toward him acquiring skin cancer over 
the years.  And added that, although he could not say for 
certain, "it is more probable than not that the fire played 
a substantial factor in [the veteran's] obtaining of his skin 
cancer history."

A January 2006 VA examination report reflects that the 
examiner reviewed the claims file, including the Board's 
February 2005 remand an, the service medical records, and 
private and VA treatment records and opinions.  After 
examining the veteran, she concluded that the veteran's 
actinic keratosis and basal cell carcinoma were not caused by 
or a result of the veteran's military service including burns 
that occurred in Germany, and were not aggravated by service.  
In support of her conclusion, she noted that actinic 
keratosis are pre-malignant lesions that develop only on sun-
damaged skin, and there is no medical literature to support a 
claim that a prior burn leads to development of actinic 
keratosis.  She also noted that basal cell carcinoma is a 
common skin cancer and childhood and adolescence sun exposure 
is the most important environmental cause, and that there is 
no medical literature to support a claim that a prior burn 
leads to development of basal cell carcinoma.  The examiner 
also noted that there were no scars from the fire based on 
the veteran's own account and the physical examination.



The Board finds that the most persuasive medical opinion 
evidence on the question of etiology of current skin problems 
and any in-service fire injury weighs against the claim, for 
the following reasons.  

First, only the VA medical examiners reviewed all of the 
medical records including the service medical records.  The 
statements of medical professionals concerning a veteran's 
medical history related by the veteran as to remote events 
are of inherently less value than contemporaneous clinical 
records.  Harder v. Brown, 5 Vet. App. 183, 188 (1993).

Second, medical opinions expressed in speculative language do 
not provide the degree of certainty required for medical 
nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993). Thus, Dr. 
Woofter's opinion that it was "possible" that the veteran's 
in-service burns "might have" aggravated his condition is 
less probative than the VA medical examiners' less-likely-
than-not phraseology.

Third, only the January 2006 VA examiner thoroughly reviewed 
all of the medical opinions and explained her conclusions in 
light of all of the medical evidence and opinions.  Her 
conclusions are therefore entitled to greater weight than 
those of Dr. Blackburn, who did not address the issue of the 
conflict between his findings as to scarring from in-service 
burns and the many other medical records indicating that 
there was no such scarring.

As such, the Board finds that the most persuasive medical 
opinion evidence establishes that none of the veteran's 
current skin problems, to include cancer, are medically 
related to any in-service fire injury.

As indicated above, the Board already has considered the 
assertions of the veteran and his former service comrades as 
to occurrence of he in-service fire and initial injury.  
However, to whatever extent lay statements are being offered 
to support the existence of current fire-injury residuals, 
the Board emphasizes that only a medical professional is 
competent to render a probative opinion in this regard (see 
Jones, 7 


Vet. App. at 137); and neither the veteran nor his former 
service comrade is shown to possess the medical training and 
expertise need to render such an opinion.  See Bostain, 11 
Vet. App. at 127; Routen, 10 Vet. App. at 186.

For all the foregoing reasons, the claim for service 
connection for fire injury residuals must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b);  
38 C.F.R. § 3.102; Gilbert,  1 Vet. App. at 53-56.

3.  Claimed Immune System Disability

Service medical records reflect no complaint, finding, or 
diagnosis of an immune system disability including allergies 
and infections.  There were no immune system deficiencies, 
allergies, or infection noted on the report of October 1945 
in-service examination.  There were moderate and cervical 
adenopathy but no inguinal adenopathy.  Moreover, at the 
conclusion of the veteran's hospitalization for right lower 
quadrant pain, the final diagnoses were only of constipation, 
cause undetermined, and finger fracture.  A consultation 
report includes a notation that the history and findings were 
insufficient to make a diagnosis of organic disease.  All 
systems were normal on March 1946 separation examination.

There is also no evidence of immune system deficiency 
including allergies or infections until many years after 
service.  The first clinical evidence of any such symptoms 
appears to be an April 1986 private treatment note indicating 
an allergy to PCN, Demerol.  A July 1988 private treatment 
note of Toppercer reflects that a battery of laboratory tests 
were essentially normal.

In his November 2004 treatment note, Dr. Blackburn noted the 
veteran's multiple allergies since his in-service burns, and 
stated that the veteran had "questionable immune system 
problems related to burns.  He concluded that the in-service 
fire was a reasonable explanation for his history of 
allergies and immune system problems, "since he was 
originally hospitalized in the military, and most of his 
problems could not be properly diagnosed.  I would say with a 
reasonable degree of 


medical certainty that [the veteran's] history of . . . 
allergies, and immune system problems are related to [his] 
military service."

The February 2003 VA examiner noted the veteran's allergies 
and stated that the only explanation that the veteran had for 
these being related to service was his eating of contaminated 
foods and handling of dead bodies while in Germany.  The 
examiner concluded that the etiology of the veteran's 
allergies was unclear and he doubted that they were related 
to service.

The January 2006 VA examiner stated that, based on review of 
the claims file, interviewing and examining the veteran, and 
consulting current medical literature, "the veteran has 
allergies that were not caused by his military service.  
Rather the allergies are inherited."  She noted that there 
was no evidence of treatment for allergies in the service 
medical records and that there was no evidence that military 
service aggravated the veteran's allergies beyond their 
normal progression. 

Again, the Board finds that the most persuasive medical 
opinion evidence on the question of etiology of claimed 
immune system deficiency-in particular, allergies-weighs 
against the claim.

As noted above, only the VA examiners, particularly the 
physician who prepared the January 2006 VA examination 
report, based their opinions on a review of the claims file 
including the service medical records and explained the 
reasoning underlying their conclusions.  In contrast, Dr. 
Blackburn noted only the veteran's in-service hospitalization 
and the lack of any diagnosis at that time and concluded that 
his allergies and immune system problems were related to 
service, but did not explain why this was so, or how anything 
in service including exposure to a fire or dead bodies could 
cause such disabilities.

Again, in addition to the medical evidence, the Board has 
considered the lay assertions advanced in support of the 
claim, but finds that, for the reasons previously expressed, 
such assertions do not constitute medical evidence of the 
required nexus.  See Bostain,  11 Vet. App. at 127; Routen, 
10 Vet. App. at 186.



For all the foregoing reasons, the claim for service 
connection for claimed disability of the immune system, to 
include allergies and infections, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the veteran's residual appendectomy scar has been rated 
under DC 7804, applicable to superficial, painful scars.  See 
38 C.F.R. § 4.118.

Initially, the Board notes that the criteria for rating 
disabilities of the skin changed, effective August 30, 2002.  
As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 


(2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The record 
does not clearly document that the RO has considered all 
potentially applicable former and revised applicable 
criteria, as appropriate.  However, because the criteria for 
DC 7804 have remained substantially the same, and in view of 
the Board's conclusion, based on the following analysis, that 
the veteran does not meet the criteria for a compensable 
rating under any potentially applicable criteria, the veteran 
is not prejudiced by the Board's consideration of all such 
criteria. 

Under the rating criteria in effect prior to August 30, 2002, 
potentially applicable diagnostic codes for rating scars were 
Diagnostic Code 7803 (scar, superficial, poorly nourished, 
with repeated ulceration), Diagnostic Code 7804 (scar, 
superficial, tender and painful on objective demonstration), 
or Diagnostic Code 7805 (scars, other, rate on limitation of 
function of part affected). 

Under the rating criteria in effect as of August 30, 2002, 
deep scars (associated with underlying soft tissue damage) 
are rated under the new Diagnostic Code 7801. Superficial 
scars (not associated with underlying soft tissue damage) are 
rated under the new Diagnostic Code 7802 (scars other than 
head, face, or neck that are superficial and that do not 
cause limited motion and are 144 square inches or greater), 
or the essentially unchanged Diagnostic Codes 7803 (scars, 
superficial, unstable), 7804 (scars, superficial, painful on 
examination), or 7805 (scars, other, rate as limitation of 
motion of the affected part).

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for compensable 
rating are not met.  38 C.F.R. § 4.31.

Although the veteran has asserted that his appendectomy scar 
is painful, the clinical evidence reflects that the veteran's 
scar is not and has not been painful or tender on 
examination, poorly nourished, deep, unstable, and has not 
caused any limitation of function.  Specifically, on the 
January 2006 VA examination, the veteran's appendectomy scar 
was 8 cm. x less than .5 cm., and was lighter in color than 
the surrounding skin.  There was no elevation, depression, 
keloid formation, or 


evidence of surrounding or underlying tissue involvement.  
The scar was non-tender.  In fact, the veteran stated that he 
had no problems with his appendectomy scar but thought it 
should be rated higher than 0 percent because the 
appendectomy should not have been performed in the first 
place, as the pain that the veteran was feeling at that time 
was due to his gastrointestinal problems.  He denied pain, 
tenderness, or itching of the scar.

The other medical evidence-to include records of treatment 
and reports of other examinations, including Dr. Blackburn's 
November 2004 examination and the February 2003 VA 
examination-do not include any indication that the veteran's 
scar was painful or tender on examination, poorly nourished, 
deep, unstable, or that the scar has caused any  limitation 
of function.

Thus, the requirements for a compensable rating have not been 
met under any potentially applicable criteria for rating the 
veteran's appendectomy scar,  the only identified residual of 
his appendectomy.  Notwithstanding the veteran's assertions, 
there simply is no legal authority for the Board to grant a 
higher rating on the basis of the veteran's complaints that 
the appendectomy was unnecessary.  The Board also notes that 
the grant of service connection for diverticulitis already 
compensates the veteran for gastrointestinal problems that he 
has stated were responsible for the abdominal pain that 
erroneously resulted in the appendectomy. 

For all the foregoing reasons, the claim for an increased 
(compensable) rating for residuals of an appendectomy must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. at 53-56. 






ORDER

Service connection for a bilateral eye disability is denied.

Service connection for residuals of fire injury, to include 
skin cancer and burns of the face and hands, is denied.

Service connection for claimed disability of the immune 
system, to include allergies and infections, is denied.

An increased (compensable) rating for residuals of an 
appendectomy is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


